Exhibit 10.24

Independent Contractor Agreement

This Independent Contractor Agreement (“Agreement”) is dated as of January 2,
2013 and effective as of January 1, 2013, by and between Marriott Ownership
Resorts, Inc., with a principal place of business located at 6649 Westwood
Boulevard, Orlando, FL 32821 (“MORI”), and RAMCO Advisors, LLC , with an address
of 3114 Winged Foot Dr. Lakeland, FL 33803 (“Contractor”).

WHEREAS, MORI is in the business of developing, marketing, selling and managing
vacation ownership and related products,

WHEREAS, Contractor has substantial experience in the vacation ownership
industry, with expertise in new business design, merger and acquisition
projects, and leadership of special project teams; and

WHEREAS, Contractor has specialized knowledge of vacation ownership industry
trends and a network of contacts throughout the industry that includes the
leadership of prominent industry organizations;

NOW, THEREFORE, the parties agree as follows:

Section 1. Services. MORI hereby engages Contractor to provide and perform
during the term of this Agreement the services, duties and responsibilities
described in this Agreement, including the specific services described in
Schedule A (“Services”), in accordance with such standards and specifications as
may be set forth in Schedule A and such other standards as MORI may reasonably
establish on prior notice to Contractor.

Section 2. Fees. In exchange for the Services, MORI shall pay Contractor the
fees set forth in Schedule A when submitted by invoices. Invoices should be
submitted on a monthly basis as set forth in Schedule A and should identify the
general nature of the Services provided for the preceding month.

Section 3. Term. This Agreement shall begin as of the date this Agreement is
signed, unless otherwise specified, and shall continue until December 31, 2015,
unless terminated sooner as hereinafter set forth.

Section 4. Control of Services. Except as set forth in this Agreement, MORI
shall neither have nor exercise any control or direction over the methods by
which Contractor performs Contractor’s work and functions; the sole interest and
responsibility of MORI is to ensure that the services covered by this Agreement
are performed in a competent, efficient and satisfactory manner. Except as may
be otherwise set forth in this Agreement, contractor shall exclusively control
Contractor’s hours and other working conditions.

Section 5. Tools and Equipment. Except as set forth in Schedule A, Contractor
agrees to provide any special materials, tools and equipment that are needed by
Contractor in performing Services under this Agreement.

Section 6. Relationship of the Parties. The parties hereby agree that they are
at all times acting as independent contractors who have entered into this
Agreement on the terms and



--------------------------------------------------------------------------------

conditions set forth in the Agreement. Nothing in this Agreement will be
construed or deemed to create a relationship of employer and employee or
principal and agent between MORI and Contractor, and Contractor agrees not to
assert that the relationship with MORI is other than an independent contractor
relationship. This obligation will survive any termination of this Agreement.

Section 7. Policies and Conduct. Contractor shall respect the premises and
comply with the security and other applicable policies of MORI while working on
a MORI owned or operated property (“MORI Site”). While on the premises of any
MORI Site or while in the company of MORI customers or potential customers,
Contractor will be subject to the rules and regulations of that MORI Site, and
will conduct themselves in a manner consistent with the standards, quality and
image of the MORI Site. In keeping with the practices of any MORI Site,
Contractor will wear proper attire on premises. MORI may provide the use of an
office(s) or computer equipment for the use of the Contractor MORI’s option.
MORI may require the removal from the premises of Contractor for failure to
comply with Schedule B. Contractor shall sign and acknowledge the Information
and Systems Protection Acknowledgment for Temps. Consultants, and other
Contractors as set out in Schedule B.

Section 8. Licenses and Permits. Contractor shall obtain and keep valid and in
force at all times any licenses or permits required to perform the Services. If
any license or permit is no longer valid and in force for any reason:
(i) Contractor shall notify MORI immediately, and (ii) MORI may immediately
terminate this Agreement.

Section 9. Compliance with Employment-Related Laws. Contractor is solely
responsible for compliance with all federal, state and local laws, rules,
regulations, and ordinances that apply to Contractor or Contractor’s employment
relationship with others, including without limitation responsibility for
maintaining all records and complying with all requirements for federal, state
and local wage and hour purposes, including exemption certificates, I-9 forms,
wages, social security, income, unemployment and other taxes or insurance
including workers’ compensation insurance incident to employment.

Section 10. Taxes. Contractor is responsible for payment of any taxes (including
all federal, state and local employment taxes) applicable to Contractor’s
performance under this Agreement.

Section 11. Warranty. Contractor represents and warrants that:

(a) The Services (i) will be performed in a timely, professional, and
workmanlike manner, in compliance with applicable industry standards and in
accordance with the requirements of this Agreement; (ii) will comply with
applicable laws, rules, or regulations; (iii) will not violate or infringe upon
the rights of third parties, including contractual, employment, trade secrets,
proprietary information, and non-disclosure rights, or any trademark, copyright,
or patent rights; and (iv) to the extent consisting of deliverables, will be
technically correct and based upon MORI furnished criteria and upon any other
information or documents mutually agreed upon by the parties.

(b) Contractor has complied with all applicable legal requirements, including,
without limitation, those related to immigration status, taxes, and insurance.

(c) Contractor is qualified to act as a vacation ownership industry consultant
and has experience in new business design, merger and acquisition projects, and
leadership of special project teams, as well as knowledge of vacation ownership
industry trends and a network of contacts throughout the industry that includes
the leadership of prominent industry organizations.



--------------------------------------------------------------------------------

(d) Contractor is familiar with the U.S. Foreign Corrupt Practices Act of 1977
as amended from time to time (“FCPA”) and its purposes, including inter alia its
prohibition of the payment or giving of anything of value by a United States
company to an official of a foreign government for the purpose of influencing an
act or decision in such individual’s official capacity or inducing him to use
his influence with the foreign government to assist a company in obtaining or
retaining business for or with or directing business to any person; none of
Contractor’s compensation will be used by it for any purpose which would
constitute a violation of any law, including the FCPA; no payment, gift, offer
or promise of anything of value has been made or will be made by Contractor, or
any of its officers, employees, shareholders, agents, principals,
representatives or affiliates, directly or indirectly to any foreign official
for purposes of influencing such official in violation of the FCPA.

(e) Neither Contractor nor any of his employees, officers, directors,
shareholders, principals or affiliates is or will be a person or entity
described under Section 1 of U.S. Executive Order 13224, issued on September 23,
2001, or a Specially Designated National or Blocked Person (as listed at
www.ustreas.gov/offices/enforcement/ofac), or otherwise a person with whom MORI,
or its affiliates are prohibited from transacting business.

(f) Contractor hereby represents and covenants that he, as well as his
employees, if any, will at all times comply with all applicable anti-money
laundering and anti-terrorist financing laws.

(g) Contractor shall be the sole employer of all personnel involved in providing
the services contemplated by this Agreement and shall be solely liable for any
obligations relating to employment of such personnel.

Section 12. No Conflict of Interest. Contractor may perform services similar to
the Services for third parties in Contractor’s sole discretion; provided,
however, that (i) the performance of such similar services shall not be deemed a
justification or excuse for any failure to perform hereunder, and
(ii) Contractor shall notify MORI of any actual or perceived conflict of
interests, and may not perform such similar services if MORI declines to waive
such conflict of interest.

Section 13. Termination. MORI may terminate this Agreement as follows: MORI may
terminate this Agreement on thirty (30) days’ prior written notice if Contractor
fails to perform any of Contractor’s obligations under this Agreement, and
Contractor fails to remedy such failure within 30 business days of receipt of
notice. MORI or Contractor may, in addition, terminate this Agreement at its
convenience on 30-business days’ prior notice. If Contractor has not completed
the Services by the expiration or termination of this Agreement, MORI shall not
be obligated to pay any amounts that exceed the reasonable value of Services
received from Contractor by the expiration or termination date. MORI may, at its
discretion, suspend performance of all or part of the Services during the
termination notice period. Upon termination for any reason, each party shall
immediately return to the other any property, documents and information
belonging to the other that is in its possession, subject to any rights in such
property, documents and information that may exist under this Agreement.



--------------------------------------------------------------------------------

Section 14. Indemnification. Contractor agrees to defend, indemnify and hold
harmless MORI and its directors, officers, employees, and agents, from and
against any and all claims, damages, costs, expenses, or liability, based upon,
arising out of, or in any way related to the Services or any breach of this
Agreement by Contractor, including, but not limited to, any negligence, willful
misconduct, or other tortuous act or omission. MORI agrees to defend, indemnify
and hold harmless Contractor and its directors, officers, employees, and agents,
from and against any and all claims, damages, costs, expenses, or liability,
based upon, arising out of, or in any way related to the Services or any breach
of this Agreement by MORI, including, but not limited to, any negligence,
willful misconduct, or other tortuous act or omission. This Section 14 will
survive any termination of this Agreement for a period of twenty four months.

Section 15. Insurance. Contractor shall carry and maintain at Contractor’s own
cost and expense the following: ( Automobile liability insurance including all
owned, non-owned, and hired vehicles used in conjunction with the Service for
bodily injury or property damage with combined single limit of not less than $
$500,000 each occurrence; and (iii) Worker’s Compensation insurance as and if
required by applicable law. All policies shall be specifically endorsed to
provide that the coverages obtained by virtue of this Agreement will be primary
and that any insurance carried by MORI shall be excess and non-contributory. All
policies shall be specifically endorsed to provide that such coverage shall not
be canceled or materially changed without at least thirty (30) day’s prior
written notice to MORI. Contractor shall deliver certificates of insurance and
any renewals thereof to MORI, which evidences the required coverages.

Section 16. Liability. In no event shall MORI be liable for special, incidental,
or consequential damages resulting from any breach of this Agreement, even if it
has been notified of the possibility of it. In no event shall Contractor be
liable for special, incidental, or consequential damages resulting from any
breach of this Agreement, even if it has been notified of the possibility of it.
This Section 16 shall survive termination of this Agreement for a period of
twenty four months.

Section 17. Works Made for Hire. All information, reports, studies, computer
programs (object or source code), customer lists, work products, works of
authorship, creative or audiovisual works, and other tangible or intangible
material produced by or as a result of the Services shall be the sole and
exclusive property of MORI, it being intended that such material shall be “works
made for hire,” of which MORI shall be deemed the author. To the extent that
notwithstanding the foregoing such material is not deemed “works made for hire”
under applicable law, Contractor hereby irrevocably grants, assigns, transfers,
and sets over unto MORI all right, title, and interest of any kind, nature, or
description in and to such material (including copyright, trade secret, and
patent rights). Contractor shall be entitled to use the materials only as
permitted in this Agreement. Contractor agrees to execute any documents
requested by MORI to evidence MORI’s ownership of such material, including,
without limitation, documents evidencing the assignment of copyrights to MORI or
any documents required in connection with the registration of copyrights in the
material produced hereunder. All materials produced as a result of the services
shall be marked as follows: “Copyright 201    , Marriott Ownership Resorts, Inc.
All rights reserved” or such other notice designated by MORI. This Section 17
shall survive termination of this Agreement.

.



--------------------------------------------------------------------------------

Section 18. Confidential Information. Contractor acknowledges and agrees that
the tangible and intangible information obtained or developed in connection with
the performance of this Agreement is deemed by MORI and shall be considered by
Contractor to be confidential and proprietary information owned exclusively by
MORI (“Confidential Information”). Contractor shall not disclose MORI’s
Confidential Information to any other entity or person without MORI’s prior
written consent. Contractor shall not (i) make any use or copies of the
Confidential Information except as required to provide the Services,
(ii) acquire any right in or assert any lien against the Confidential
Information, (iii) sell, assign, lease, or otherwise dispose of Confidential
Information to third parties or commercially exploit such information,
(iv) refuse for any reason to promptly return Confidential Information to MORI
if so requested. Upon termination of this Agreement, Contractor shall promptly
return, or if so requested destroy, any Confidential Information in Contractor’s
possession (including all copies thereof). Contractor agrees to notify MORI
promptly and in writing of any circumstances of which Contractor has knowledge
relating to any possession, use, or knowledge of any portion of the Confidential
Information by any unauthorized person. This Section 18 shall survive
termination of this Agreement for a period of twenty-four months.

Section 19. Publicity. “MORI Marks” shall mean the names and trademarks (whether
or not registered) of Marriott Ownership Resorts, Inc., and its affiliates. MORI
Marks shall be the sole and exclusive property of MORI, which shall own all
right, title and interest therein. Contractor agrees not to claim any right,
title or interest in MORI Marks or to challenge MORI’s rights therein. All use
by Contractor of MORI Marks and the goodwill generated thereby shall inure to
the benefit of MORI. Contractor shall not use MORI Marks in any marketing or
publicity-related communication to a third-party (including but not limited to
advertisements, press releases, web site listings, direct-mail campaigns,
marketing collateral and customer lists), unless MORI has given its prior
written approval in each instance. Contractor shall immediately cease any use of
MORI Marks which is not approved by MORI. Any approval granted by MORI for use
of MORI Marks is temporary, and may be withdrawn by MORI on prior written
notice. Contractor may only use MORI Marks specifically as provided herein.
Contractor may not copy a particular use of MORI Marks from an approved
communication for use in a separate, unapproved communication. MORI has the
right to review and approve all copy, images, placement on page, etc. prior to
circulation, and may restrict circulation (e.g., require that particular
communications be provided only on a confidential basis to a Contractor’s
prospective customers). Unless specifically identified above, any approval
hereunder shall apply only to the use of trade names, and not to the use of any
logos or other stylized or graphical Marks. Use of MORI Marks is provided as is,
without warranties of any kind. In no event will MORI be liable for any direct,
indirect, consequential, incidental, punitive, or other damages, losses, costs,
or expenses under this Agreement or otherwise relating to use of MORI Marks,
whether arising in tort or contract, including but not limited to lost profits,
even if advised of the possibility of such damages.

Section 20. Audit. On ten business days’ notice and during regular business
hours, MORI shall have the right to inspect, copy and audit the records of
Contractor in connection with all matters related to this Agreement in order to
evaluate compliance of Contractor with this Agreement, including, without
limitation, compliance by Contractor with legal requirements.

Section 21. Assignment and Sub-Contracting. Contractor’s rights and obligations
under this Agreement may not be assigned, delegated, or subcontracted by
Contractor in whole or in part without the prior written consent of MORI.



--------------------------------------------------------------------------------

Section 22 Notices. Any notices required or permitted to be given under this
Agreement shall be in writing and shall be served personally, delivered by
certified mail or commercial overnight delivery, postage prepaid with a return
receipt requested, addressed to the other party as follows (or to such other
persons or places as a party may designate in writing):

 

MORI:    Marriott Ownership Resorts, Inc.    ATTN: James H Hunter, IV   
Executive Vice President & General Counsel    Marriott Vacations Worldwide
Corporation    6649 Westwood Blvd.    Orlando, FL 32821 Contractor:    RAMCO
Advisors, LLC.    Robert A. Miller, President    3114 Winged Foot Dr.   
Lakeland, FL 33803

Section 23 Miscellaneous. This Agreement may not be modified or altered except
by a written instrument executed by both parties. The failure of either party to
exercise in any respects any right provided for herein shall not be deemed a
waiver of any rights. This Agreement constitutes the entire Agreement between
the parties with respect to the subject matter hereof and supersedes and merges
all prior proposals, understandings, and all other agreements, oral and written
between the parties relating to such subject matter. This Agreement shall be
governed by the laws of the state of Florida without regard to its conflict of
laws principles.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

RAMCO Advisors, LLC:     MARRIOTT OWNERSHIP RESORTS, INC.:

/s/ Robert A. Miller

   

/s/ Stephen P. Weisz

ROBERT A. MILLER     BY:   STEPHEN P. WEISZ President       President



--------------------------------------------------------------------------------

SCHEDULE A

FEES AND SERVICES

 

1. Contractor shall perform services based on a work arrangement of time equal
to approximately 100 eight hour days or the equivalent number of partial days
and/or whole days per year. Attendance at industry conferences and meetings
shall be considered as time worked under this Agreement. Contractor shall not be
required to maintain or submit detail work records. Services shall include the
following as may be assigned from time to time by MORI:

 

  a. Provide strategically focused capacity on selected projects

 

  b. Engage with senior executive talent

 

  c. Apply talent and timeshare industry experience in designated areas and
projects

 

  •  

Lead special projects as directed

 

  •  

Lead or participate in merger and/or acquisitions teams

 

  •  

Participate in new business design and/or implementation teams

 

  d. Participate in regulatory and political work by representing MORI before
federal and state legislatures and regulatory agencies, and in industry
organizations including the American Resort Development Administration (ARDA)
and the Urban Land Institute (ULI). Advocate on behalf of MORI and/or the
industry.

 

  e. Maintain senior level industry contacts and insights and apply to
formulation of strategic advice to MORI

 

2. Success indicators shall include the following, without limitation:

 

  a. Special project and assignment outcomes as measured by to be defined
metrics

 

  b. New business venture(s) outcomes

 

  c. Effective ARDA participation and representation of MVWC issues

 

  d. Regulatory or political process participation and outcomes

Attainment of these success indicators shall be assessed for MORI by its
President.

 

3. The fees for the services shall be: $420,000 per year.

 

4. Payment Terms: $35,000 per month. Invoices shall be submitted to Stephen P
Weisz at MVWC.

MORI shall pay properly submitted invoices within thirty (30) days after receipt
thereof.

MORI will reimburse Contractor for any and all reasonable out-of-pocket
expenses, such as travel and ARDA and ULI (Urban Land Institute) organizational
dues. All travel reimbursements will be subject to the guidelines contained in
and in accordance with MORI Travel Policy established in Marriott Vacations
Worldwide Corporation Policy (MVWP) 44.

 

7



--------------------------------------------------------------------------------

SCHEDULE B

INFORMATION AND SYSTEMS ACKNOWLEDGEMENT FOR TEMPS, CONSULTANTS AND OTHER
CONTRACTORS

 

/s/ Robert A. Miller

Signature

Robert A, Miller

Printed Name

December 19, 2012

Today’s Date

By signing above, I hereby acknowledge and agree to the following:

Information Protection and Confidentiality

As part of my assignment I will be given access to information about MORI and
its business, in a variety of formats (paper, electronic, oral communications).
This information, other than that which is already publicly available, is
proprietary and confidential to MORI and I am responsible for keeping it
confidential. I will not reproduce, disclose, or distribute MORI information in
any way unless I am instructed to do so by MORI. If in doubt, I will not
disclose information without seeking clarification from MORI. I may only use
MORI information to perform my duties for MORI, and for no other purpose. As is
the case for MORI associates, my access and use of MORI computer resources may
be monitored by MORI at any time, with or without notice, and shall not in any
way be deemed to be private or personal to me.

Use of MORI’s Systems

When using the Company’s e-mail and Internet access capabilities, I will abide
by the following:

 

•  

The Internet is provided for business use. Inappropriate and offensive sites,
such as those containing or promoting sexually explicit content, gambling, hate
speech or criminal activity should never be accessed in the workplace or through
the use of MORI computers and computing resources.

 

•  

E-mail messages may be required to be disclosed in legal proceedings and should
be composed with dignity and care, as should all documents written on MORI’s
behalf.

 

•  

MORI’s non-solicitation guidelines state that e-mail may not be used to
communicate advertisements, commercial announcements or solicitations for
membership or subscriptions from any public or private enterprises.

 

•  

Think before you send! Any message that is sent can be misdirected or easily
forwarded to someone else without consent. Special care should be taken when
communicating sensitive or confidential information to ensure that it is
appropriate for the intended recipients to be privy to the information being
sent.

 

8



--------------------------------------------------------------------------------

•  

A message should never be sent if it could be perceived as offensive by another.
Derogatory expressions should never be used. (Examples include jokes, slogans,
cartoons or other material of an offensive nature related to a person’s race,
color, national origin, sex, religion, sexual orientation, age, disability or
veteran status.)

 

•  

E-mail chain letters should not be sent or forwarded. These letters are not only
annoying, they add unnecessarily to an already high volume of e-mail traffic.

 

•  

Messages should be distributed only to those who will benefit from it. When
posting a message to an e-mail bulletin board or public folder, remember that
everyone can view it.

 

•  

E-mail attachments from unknown senders should not be downloaded or opened. If a
virus is suspected or known to be in a file, the file should not be opened or
forwarded. IR Systems Support should be contacted immediately at 240-632-6000 to
report the problem.

 

•  

Software should not be installed on a MORI computer or network without the
express consent of the MORI Technology Management Center (TMC) at 301-380-3407.

Independent Contractor

I am and shall remain a contractor of contracting firm while performing services
for MORI. I am not and shall not be deemed to be an employee of MORI or its
subsidiaries or affiliates for any purpose, and acknowledge and agree that I am
not eligible to participate in any employment benefits plans, policies, or
programs of any kind established or administered by MORI, including, among other
things, pay, vacation pay, holiday pay, health, dental, or life insurance,
profit sharing, stock purchase plans, workers compensation, or other benefits. I
waive any right or claim to participate in or receive any benefits from MORI for
any time period during which I am a contractor of my contracting firm. My
contracting firm will determine and communicate my pay rate to me, as well as
any information about benefits to which I may be entitled from my contracting
firm. I will receive my paycheck from my contracting firm, not MORI, and I agree
that this paycheck may be picked up at or distributed by my contracting firm.
Any issues, concerns, or grievances relating to my assignment with MORI should
be addressed to my contracting firm. My contracting firm will handle routine
personnel matters, such as reference and credit checks. There will be no common
personnel records between my contracting firm and MORI. I do not have and shall
not have the right to bind MORI by any representation, promise, contract, or
other act or omission.

No Right or License

Nothing in this acknowledgement will be construed to grant any right or license
to me or my contracting firm with respect to data or information disclosed by
MORI, or any patent, trademark, copyright, trade secret, or other intellectual
property right owned, held or controlled by MORI. As between me, my contracting
firm and MORI, all rights (including the right to reproduce, distribute,
extract, or disclose to other persons or entities), title, and interest in and
to any such data, information and intellectual property belong exclusively to
and shall remain exclusively with MORI.

 

9



--------------------------------------------------------------------------------

Ownership of Work

 

  1. I agree that all rights, title and interest (including but not limited to
copyright and patent rights) in all work, products (including without limitation
marks; computer programs and documentation; photographs; logos; designs;
drawings; artistic and graphical works; reports; data; information; and other
works of authorship, if any) made by me or my contracting firm, or its suppliers
or contractors, as part of performance of services for MORI (all such works
hereinafter “Work Products”) will be as set forth in the agreement between my
contracting firm and MORI. Both MORI and Contractor will have equal rights in
the Work Product.

 

  2. Any Work Products based on MORI confidential information will be the
exclusive property of MORI and hereby assign any rights I may have in such Work
Products to MORI as necessary to give effect to such agreement. MORI may
register, record, and otherwise perfect title to and ownership of all such Work
Products in MORI’s own name. I agree to execute such documents, and otherwise
provide such assistance, as MORI may reasonably request, at MORI’s expense, to
accomplish the purposes of this paragraph. Notwithstanding the above,
information or work product based on industry experience or non-confidential
MORI information gained prior to the date of this agreement or outside the
performance of services for MORI shall be excluded from scope of this paragraph
number 2.

By signing the first page of this document I certify that I have read and
understand all the information contained in this acknowledgement and that I
agree to comply with its provisions. I recognize that if I fail to comply with
this Agreement, MORI may terminate its relationship with my contracting firm and
me and exercise other legal remedies to protect its rights.

 

10